DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 08/31/2021 after the final rejection mailed 06/03/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below in light of Applicant’s newly added claims 10-12 and indication of allowable subject matter as detailed below.  Newly relied upon U.S. Patent Application Publication Number 2017/0207232 A1 to You et al., “You”, is discussed below for teaching a pillar support component consisting of a common cover layer and a pillar kernel (i.e. using a dummy channel pillar as a pillar support component wherein the insulating core is omitted thereby yielding a common cover layer formed of the same material as the memory insulator material and a pillar kernel formed of the same material as the semiconductor channel material).  However, the Examiner notes that You does not teach wherein the common cover layer is, for example, made of a semiconductor material (i.e. similar language to claims 1 and 2) and hypothetically such an amendment may overcome the pending rejection.
Claim Objections
Claim 11 objected to because of the following informalities:
Claim 11 line 1 “wherein the pillar kernel is position between two” should be “wherein the pillar kernel is positioned between two”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0229474 A1 to Shimizu et al., “Shimizu” in view of U.S. Patent Application Publication Number 2017/0207232 A1 to You et al., “You”.
Regarding claim 10, Shimizu discloses a method for manufacturing a flash memory device, comprising:
providing (e.g. FIG. 1) a first substrate (10, ¶ [0040]);

forming a first through-hole (memory hole 53) by etching the first sacrificial layers and the second sacrificial layers (etching through stacked body 15a, ¶ [0042]);
forming a channel structure (e.g. FIG. 3) in the first through-hole, wherein the channel structure comprises, in an order from inner to outer of the channel structure, a channel layer (20, ¶ [0027]), an insulation layer (31, ¶ [0029]) wrapped around the channel layer, and a charge capture layer (32, ¶ [0028]) wrapped around the insulation layer;
forming (FIG. 5) a plurality of first cavities (55, ¶ [0044]) by removing the first sacrificial layers (52);
forming (FIG. 6) a plurality of gate structures (13, ¶ [0023],[0027],[0045]) in the first cavities;
forming (FIG. 9) a plurality of second cavities (58, ¶ [0048],[0049]) between neighboring gate structures by removing the second sacrificial layers.
	Although Shimizu generally teaches (e.g. FIG. 1) wherein a through-hole exposes an upper surface of the substrate, Shimizu fails to clearly teach wherein specifically the first through-hole (53) exposes an upper surface of the substrate and forming a support structure in the first sacrificial layers and the second sacrificial layers, wherein the support structure comprises at least one pillar support component, wherein the pillar support component consists of a common cover layer and a pillar kernel, wherein the common cover layer is made of a first material, directly contacts at least two of the first sacrificial layers, and directly contacts at least two of the second sacrificial layers, and wherein the pillar kernel is solid, is positioned inside the common cover layer, directly contacts the common cover layer, and is made of a second material different from the first material; and forming a plurality of gate contact components each connecting to a gate structure.
	You teaches (e.g. FIG. 12B) wherein a first through-hole (filled with 160D/160D’) exposes an upper surface of the substrate (101) and forming a support structure (160D/160D’) through sacrificial layers (e.g. FIG. 10D layers 111-116 which are sacrificed in FIG. 10E and supported by 160D), wherein the support structure (i.e. collection of 160D/160D’) comprises at least one pillar support component (e.g. one individual 160D’), wherein the pillar support component comprises (layers labelled in FIG. 12A) a common cover layer (150) and a pillar kernel (140), wherein the common cover layer (150) is made of a first material (ONO layer), directly contacts the sacrificial layers (111-116), and wherein the pillar kernel (140) is positioned inside the common cover layer (150), directly contacts the common cover layer (150), and is made of a second material (semiconductor channel material) different from the first material.  You further teaches (e.g. FIG. 12B) forming a plurality of gate contacts (191-196, ¶ [0037]) each connecting to a gate structure (131-136, ¶ [0046]).
	It would have been obvious to one having ordinary skill in the art to have performed the method of Shimizu by forming pillar support components as taught by You in order to desirably support the stacked structure during processing (You ¶ [0037],[0061]) and/or in order to prevent delamination issues during manufacturing thus preventing erase defects and improve reliability (You ¶ [0160],[0067]-[0069]).  It also would have been obvious to one having ordinary skill in the art to have performed the method of Shimizu by adding a step of forming a plurality of gate contacts as exemplified by You in order to desirably form electrical connections to the gates to form a functioning memory device.
	You fails to show in the drawings wherein the pillar kernel is solid.  That is, You shows in the drawings wherein the pillar kernel (140) is filled with dielectric (172), i.e. has a “macaroni shape” (¶ [0056]).
	However, You also states wherein the dielectric filling (172) may be omitted such that the kernel (140) may have “prismatic shape or a cylindrical shape” i.e. solid. (¶ [0056]).
Shimizu in view of You with a solid pillar kernel in both the channel structure column and support structure column, i.e. dummy column, such that the pillar support component consists of the common cover layer (150) and the pillar kernel (140) since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to one having ordinary skill in the art to have substituted a prismatic or cylindrical shape for the macaroni shape of the kernel (140) with the predictable and desired result of forming suitable channel material structures.


Shimizu in view of You yields the method of claim 10, and You further teaches wherein the pillar kernel (140) is position[ed] between two portions of the common cover layer (150) in a direction perpendicular to the substrate (as pictured, e.g. FIG. 4A, 4C, 12A, 12B).

Regarding claim 12, Shimizu in view of You yields the method of claim 11, and You further teaches wherein the pillar kernel (140) directly contacts each of the two portions (sidewalls of 150) of the common cover layer (as pictured).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, e.g. U.S. Patent Application Publication Number 2017/0229474 A1 to Shimizu et al. teaches a method for manufacturing a flash memory device, comprising:
providing (e.g. FIG. 1) a substrate (10, ¶ [0040]);
forming (e.g. FIG. 4) a plurality of first sacrificial layers (52) and a plurality of second sacrificial layers (51) stacked in an alternating manner, wherein the first sacrificial layers contain material that is different from the second sacrificial layers (¶ [0041]);
forming a first through-hole (memory hole 53) by etching the first sacrificial layers and the second sacrificial layers (etching through stacked body 15a, ¶ [0042]);
forming a channel structure (e.g. FIG. 3) in the first through-hole, wherein the channel structure comprises, in an order from inner to outer of the channel structure, a channel layer (20, ¶ [0027]), an insulation layer (31, ¶ [0029]) wrapped around the channel layer, and a charge capture layer (32, ¶ [0028]) wrapped around the insulation layer;

forming (FIG. 6) a plurality of gate structures (13, ¶ [0023],[0027],[0045]) in the first cavities;
forming (FIG. 9) a plurality of second cavities (58, ¶ [0048],[0049]) between neighboring gate structures (13) by removing the second sacrificial layers, as discussed previously and discussed above.
Prior art, e.g. U.S. Patent Application Publication Number 2016/0049423 A1 to Yoo et al. teaches (e.g. FIG. 5K) wherein a first through-hole (180b) exposes an upper surface of the substrate (upper surface of 102, ¶ [0055]), and forming a support structure (e.g. FIG. 5L collection of dummy pillars 200b) in sacrificial layers (130 ¶ [0087],[0088]), wherein the support structure comprises at least one pillar support component (individual dummy pillars 200b), wherein the pillar support component comprises (“comprises” is open-ended and may include additional elements, MPEP 2111.03) a common cover layer (201b, ¶ [0062],[0119],[0120]) and a pillar kernel (205b, ¶ [0119]), wherein the common cover layer (201b) comprises a first material (e.g. silicon oxide, silicon nitride, silicon oxynitride, high-k ¶ [0120]), direct contacts at least two of the sacrificial layers (130), and wherein the pillar kernel (200b) is solid (i.e. no air-gaps disposed, formed of a good gap-fill material ¶ [0120]), is positioned inside the common cover layer (205b is inside of 201b), and is made of a second material different from the first material (e.g. high density plasma oxide, spin-on-glass (SOG), CVD oxide ¶ [0120]), and a plurality (e.g. FIG. 3A) of gate contact components (245, ¶ [0061],[0074]) each connected to a gate structure (220), as discussed previously.
	However, prior art fails to reasonably teach or suggest wherein the common cover layer is made of undoped silicon or polycrystalline silicon as claims in claims 1 and 2 respectively together with all of the other limitations of claims 1 and 2 as claimed.  Claims 3-9 are allowable in virtue of depending upon and including all of the limitations of claims 1 and 2 accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891